                                                         EXHIBIT 19
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 1 of 27 PageID #: 308
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 2 of 27 PageID #: 309
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 3 of 27 PageID #: 310
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 4 of 27 PageID #: 311
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 5 of 27 PageID #: 312
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 6 of 27 PageID #: 313
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 7 of 27 PageID #: 314
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 8 of 27 PageID #: 315
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 9 of 27 PageID #: 316
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 10 of 27 PageID #: 317
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 11 of 27 PageID #: 318
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 12 of 27 PageID #: 319
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 13 of 27 PageID #: 320
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 14 of 27 PageID #: 321
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 15 of 27 PageID #: 322
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 16 of 27 PageID #: 323
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 17 of 27 PageID #: 324
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 18 of 27 PageID #: 325
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 19 of 27 PageID #: 326
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 20 of 27 PageID #: 327
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 21 of 27 PageID #: 328
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 22 of 27 PageID #: 329
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 23 of 27 PageID #: 330
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 24 of 27 PageID #: 331
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 25 of 27 PageID #: 332
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 26 of 27 PageID #: 333
Case 3:19-cv-00350 Document 24-19 Filed 06/11/19 Page 27 of 27 PageID #: 334
